DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species B, figure 26B and claims 27-38 in the reply filed on 12/3/2020 is acknowledged.  The traversal is on the ground(s) that all of the species have close enough characteristics that it should be possible to search the prior art and examine all the species simultaneously.  This is not found persuasive because the restriction is based on unity of invention for which search burden is not a consideration.
The requirement is still deemed proper and is therefore made FINAL.
Claims 39-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/3/2020.
However, claim 35 appears to be directly drawn to the non-elected species of figure 27 and is also considered withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hollow central extension,” “the upper part,” “series of radial blades” and “engine bearing” of claim 30; the “power drive unit” of claim 32; “plurality of channels” and “plurality of inserts” of claim 33 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 32 recites “at least one power drive unit” however no such terminology can be found in applicant’s specification. Claim 33 recites “a plurality of channels” and “a plurality of inserts” however no such terminology can be found in applicant’s specification. Claim 38 recites “the alarm parameters” however no such terminology can be found in applicant’s specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-34 and 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 27 recites “A rotating atomizer device…” and then further claims “the device further including…at least one rotating atomizer device” which is generally confusing as the claim appears to already be drawn to a rotating atomizer device which cannot “further” include itself. This appears to be a double inclusion of the rotating atomizer device. Please MPEP 2173.05(o). This claim shall be examined as best understood.
Claims 28-34 and 36-38 are also rejected under 35 USC 112(b) due to being dependent from claim 27.
Claim 30 recites the limitation "the upper part" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to what “the upper part” is meant to refer. This claim shall be examined as best understood.
Claim 30 recites the limitation "the area" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to what “the area” is meant to refer. This claim shall be examined as best understood.
Claim 30 recites the limitation "the engine bearing" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to what “the engine bearing” is meant to refer. This claim shall be examined as best understood.
Claim 31 is also rejected under 35 USC 112(b) due to being dependent from claim 30.
Claim 31 recites the limitation "the concentric central body" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to what “the concentric central body” is meant to refer. This claim shall be examined as best understood.

Claim 31 recites the limitation "the base" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to what “the base” is meant to refer. This claim shall be examined as best understood.
Claim 32 recites “further comprising…at least one flow regulator” however, claim 27, from which claim 32 depends, already recites “a flow regulator” and as such it is unclear if the “at least one flow regulator” is separate from or the same as the “flow regulator” already present in claim 27. This appears to be a double inclusion. Please MPEP 2173.05(o). This claim shall be examined as best understood.
Claim 33 recites “said at least one rotating atomizer device includes a mace” however, claim 27, from which claim 33 depends, already recites “a set of rotor or mace” and as such it is unclear if the “mace” is separate from or the same as the “set of rotor or mace” already present in claim 27. Applicant’s specification refers to these components, the rotor and mace, synonymously up to and including being the same exact feature in applicant’s figures. This appears to be a double inclusion. Please MPEP 2173.05(o). This claim shall be examined as best understood.
Claim 33 recites “which center includes a passage opening of an engine axis” which is generally confusing as an axis is not a physical component that would include “a passage opening” as claimed.
Claim 33 recites “showing said plurality of inserts a variation of their length” however this limitation is entirely unclear as applicant’s specification does not appear to provide any further basis for this limitation, specifically what or how anything is “showing said plurality of inserts a variation of their length” as claimed. This claim will be examined as best understood.
Claim 34 is also rejected under 35 USC 112(b) due to being dependent from claim 33.

Claim 36 recites the limitation "said rotating units" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to what “said rotating units” is meant to refer. This claim shall be examined as best understood.
Claim 36 recites the limitation "the units" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to what “the units” is meant to refer. This claim shall be examined as best understood.
Claim 36 recites the limitation "the operator" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to what “the operator” is meant to refer. This claim shall be examined as best understood.
Claim 36 recites the limitation "the system operation" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to what “the system operation” is meant to refer. This claim shall be examined as best understood.
Regarding claim 36, the phrase "similar type" renders the claim(s) indefinite because the claim includes elements not actually disclosed (those encompassed by "similar type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 37 is also rejected under 35 USC 112(b) due to being dependent from claim 36.
Claim 37 recites the limitation "said programming" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to what “said programming” is meant to refer. This claim shall be examined as best understood.
Claim 37 recites the limitation "the purpose" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to what “the purpose” is meant to refer. This claim shall be examined as best understood.

Claim 38 recites the limitation "the parameters" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to what “the parameters” is meant to refer. This claim shall be examined as best understood.
Claim 38 recites the limitation "each drive unit" in lines 2, 3 and 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to what “each drive unit” is meant to refer. This claim shall be examined as best understood.
Claim 38 recites the limitation "the alarm parameters" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to what “the alarm parameters” is meant to refer. This claim shall be examined as best understood.
Claim 38 recites the limitation "the operation" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to what “the operation” is meant to refer. This claim shall be examined as best understood.
Regarding claim 38, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 29, 30-34 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Doebler et al. (US Pub No 2002/0100815 A1) in view of Redden (US Pat No 10,219,449 B2) and further in view of Vecellio (US Pat No 4,539,932).
Re claim 27, Doebler et al. disclose a rotating atomizer device (Fig. 1, 12; paragraph 0002) used for the land spraying of liquid phytosanitary products for agriculture, through the use of dragging or self-propelled machines (Fig. 1; paragraph 0003), the device further including a main frame (22; paragraph 0003) over which at least an engine (Fig. 6, 74; paragraph 0032 and 0034), a flow regulator (paragraph 0009), a set of rotor or mace (Fig. 6, 44/84 and Fig. 8, 46), at least a rotating atomizer device (12), position and speed control medium (paragraph 0040), a lighting device (Fig. 10A, 152; paragraph 0042), a communication, processing and control platelet (Fig. 8, 120; paragraph 0036) are mounted.
Doebler et al. do not teach a sound platelet, a magnetometer integrated circuit, an accelerometer integrated circuit, a gyroscope integrated circuit.

While Vecellio discloses a gyroscope integrated circuit (col. 5, lines 10-17).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have the motivation for the atomizer of Doebler et al. to include a sound platelet, magnetometer and accelerometer as taught by Redden to provide measurements for a detection system to better and more accurately provide plant treatment and a gyroscope integrated circuit as taught by Vecellio to mitigate a distorted the spray from the atomizer.
Re claim 29, Doebler et al. as modified by Redden and Vecellio disclose said at least one engine is a BLDC type engine (Doebler - paragraph 0032).
Re claim 30, as best understood, Doebler et al. as modified by Redden and Vecellio disclose said set of rotor (Doebler - Fig. 6, 84/Fig. 8, 46) or mace is formed by a body of cylindrical form, with a hollow central extension (Doebler – 76/118), towards the upper part related through the axis (Doebler – central dashed line in Fig. 6 and Fig. 8) to the engine, it includes a series of radial blades (Doebler – Fig. 8, 52), equidistant among them, in order to block the liquid from entering into the area of the engine bearing (Doebler – 88), this is achieved due to the centrifugal effect of air through the blades.
Re claim 31, as best understood, Doebler et al. as modified by Redden and Vecellio disclose said blades (Doebler – Fig. 8, 52) form part of the concentric central body (Doebler – 48) with the axis and external to it in annular form, inside it there is a liquid inlet duct (Doebler – Fig. 4, 50) to the rotor at the height of the base.
Re claim 32, as best understood, Doebler et al. as modified by Redden and Vecellio disclose at least a rotating atomizer device (Doebler – Fig. 2, 12), an operator panel (Doebler – Fig. 10A, 138), at least one unit for drop generation (Doebler – Fig. 6, 44), at least one power drive unit (Doebler - paragraph 0032 and 0034) and at least one flow regulator (Doebler - paragraph 0009).

Re claim 34, Doebler et al. as modified by Redden and Vecellio disclose said mace also includes a plate (Doebler – Fig. 6, 70), that is placed over the length of said channels.
Re claim 36, as best understood, Doebler et al. as modified by Redden and Vecellio disclose said operating unit (Doebler – Fig. 10A, 138) connects the rotating units (Doebler – Fig. 2, 12) through a CAN or similar type data network (Doebler – paragraph 0010), being able to program rotation speeds (Doebler – paragraph 0040) and the flow (Doebler – paragraph 0009) of each of the units both in global form and independently and informing the operator regarding the system operation.
Re claim 37, as best understood, Doebler et al. as modified by Redden and Vecellio disclose said programming is done in such a way that through formulas that form the values of the parameters that are capable of being programmed, form the best combination of variables to achieve the purpose (Doebler – paragraph 0041).
Re claim 38, as best understood, Doebler et al. as modified by Redden and Vecellio disclose the parameters to be programmed are the drop size (Doebler – paragraph 0041), global or independent for each drive unit; the flow (Doebler – paragraph 0041) in lts/hs., global or independent for each drive unit; the alarm parameters (Doebler – Fig. 10A, 152) regarding the operation, global or independent for each drive unit, such as maximum speed and minimum speed, maximum engine temperature, minimum flow.
28 is rejected under 35 U.S.C. 103 as being unpatentable over Doebler et al. (US Pub No 2002/0100815 A1) in view of Redden (US Pat No 10,219,449 B2) and further in view of Vecellio (US Pat No 4,539,932) and further in view of Waldron et al. (US Pat No 5,248,448).
Re claim 28, Doebler et al. as modified by Redden and Vecellio disclose all aspects of the claimed invention but do not disclose a STEP engine.
However, Waldron et al. does disclose a STEP engine (Fig. 2, 48).
The substitution of one known element (STEP engine as shown in Waldron) for another (brushless motor as shown in Doebler) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the STEP engine shown in Waldron et al. would have yielded predictable results, namely, rotation of the rotor in Doebler et al. to drive the atomizer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/STEVEN M CERNOCH/          Examiner, Art Unit 3752